            Case 4:20-cv-01441-JM Document 19 Filed 07/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LARRY DAVID DAVIS                                                                PETITIONER

V.                        NO. 4:20-CV-01441-JM-ERE

DEXTER PAYNE, Director
Arkansas Division of Correction                                     RESPONDENT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Edie R. Ervin and the filed objections. After carefully considering those

documents and making a de novo review of the record in this case, the Court approves and adopts

the Recommended Disposition in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      All claims asserted in the 28 U.S.C. § 2254 Petition for a Writ of Habeas Corpus

(Doc. 1) and Amended Petitions (Docs. 6 & 9) are DISMISSED, WITH PREJUDICE; and

       2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal of this Order and accompanying Judgment would not be taken in good faith.

       DATED this 27th day of July, 2021.



                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE
